                         Case 8:20-bk-03608-CPM              Doc 31     Filed 05/12/20      Page 1 of 1
[Dntcsc] [Notice Scheduling Status Conference (BK)]
                                                 UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF FLORIDA
                                                          TAMPA DIVISION



In re:                                                                           Case No. 8:20−bk−03608−CPM
                                                                                 Chapter 11
CFRA Holdings, LLC
fka CFRA Restaurant Holdings, Inc.



________Debtor*________/

                                     NOTICE SCHEDULING INITIAL STATUS CONFERENCE


               NOTICE IS GIVEN THAT:

           1. A Status Conference will be conducted pursuant to 11 U.S.C. § 105(d) on June 25, 2020 , at 02:00
           PM in Courtroom 8B, Sam M. Gibbons United States Courthouse, 801 N. Florida Avenue, Tampa,
           FL 33602 before the Honorable Catherine Peek McEwen.

           2. Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones
           and, except in Orlando, computers into the Courthouse absent a specific order of authorization issued
           beforehand by the presiding judge, a valid Florida Bar identification card, or pro hac vice order.
           Please take notice that as an additional security measure a photo ID is required for entry into the
           Courthouse.

           3. Telephonic Appearance Requirement. Effective March 16, 2020, and continuing until further
           notice, Judges in all Divisions will conduct all hearings by telephone. Parties should arrange a
           telephonic appearance through Court Call (866−582−6878).




                                                      FOR THE COURT
           Dated: May 12, 2020                        Sheryl L. Loesch , Clerk of Court
                                                      Sam M. Gibbons United States Courthouse
                                                      801 North Florida Avenue, Suite 555
                                                      Tampa, FL 33602


           The Clerk's office is directed to serve a copy of this notice on interested parties.



           *All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
           individuals.
